DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-32 are pending and have been examined, where claims 1-32 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary. More details discussed below in Reasons for Allowance.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-32 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “automatically estimating, at the centralized estimating system, traffic density and/or traffic flow in the corresponding region of the roadway network using the corresponding low-resolution image(s), the estimating in each corresponding region comprising: training an artificial neural network (ANN)-based density estimation algorithm using training annotated images, wherein the ANN-based density estimation algorithm is configured, when trained, to process one or more input images to automatically determine a traffic density and/or traffic flow for traffic present in the input image(s);” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical 
V.	The PCT application, PCT/US18/26341, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.
 
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-32 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention. Also see paragraph 100 where CRM is not a signal or a carrier wave. 

[3]	Reasons for Allowance
Claims 1-32 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

Arinaldi “Detection and classification of vehicles for traffic video analytics” discloses a method of providing vehicle classifications associated therewith a traffic camera that captures at least one corresponding traffic image of the corresponding region (see figure 2, section A and section B are sections of the roadway network), the method comprising:


    PNG
    media_image1.png
    321
    756
    media_image1.png
    Greyscale
;
automatically estimating vehicle type in the corresponding region of the roadway network using the corresponding low-resolution images (see figure 4 below, shows classification of vehicle types), but not on a at the centralized estimating system, not traffic density and/or traffic flow and not low resolution images (see figure 4, the figure show plurality of vehicle but does not classify traffic vehicle flow or density)

    PNG
    media_image2.png
    310
    746
    media_image2.png
    Greyscale
;

training an artificial neural network, ANN, based vehicle classification algorithm using training annotated images, wherein the ANN-based vehicle classification algorithm is configured, when trained, to process one or more input images to automatically determine a traffic density and/or traffic flow for traffic present in the input image (see Faster RCNN Vehicle Classification Results, faster RCNN is read the ANN), but does not discloses density flow estimation.
Arinaldi is silent in disclosing following the training of the ANN-based density estimation algorithm, causing the ANN-based density estimation algorithm to process the corresponding low-resolution images for each of the regions to determine the traffic density and/or traffic flow for the corresponding region; and transmitting, from the centralized estimating system to the intelligent traffic system, traffic density and/or traffic flow data corresponding to the traffic densities and/or the traffic flows for the regions of the roadway network.

Yuankai “Short-term traffic flow forecasting with spatial-temporal correlation in a hybrid deep learning framework” discloses a method of providing traffic density and/or traffic flow data to an intelligent traffic system, wherein the traffic density and/or traffic flow data is for a plurality of regions of a roadway network, each region having associated therewith a traffic camera that captures at least one corresponding traffic image of the corresponding region (see section 4 Experiment below), the method comprising:


    PNG
    media_image3.png
    265
    867
    media_image3.png
    Greyscale

automatically estimating, at the centralized estimating system, traffic density and/or traffic flow in the corresponding region of the roadway network (see figure 1 and Section 3.1 below), 

    PNG
    media_image4.png
    192
    936
    media_image4.png
    Greyscale

the estimating in each corresponding region comprising: 
training an artificial neural network based density estimation algorithm using training annotated data, wherein the ANN-based density estimation algorithm is configured, when trained, to process one or more input data to automatically determine a traffic density and/or traffic flow for traffic present in the input data, but not using the corresponding image (see figure 1, LSTM neural network is used, 1D data are used to train), but not using low resolution images and


    PNG
    media_image5.png
    526
    944
    media_image5.png
    Greyscale

following the training of the ANN-based density estimation algorithm, causing the ANN-based density estimation algorithm to process the corresponding data for each of the regions to determine the traffic density and/or traffic flow for the corresponding region, but not using low resolution image (see 4.2 Experimental Setup and table 1 showing experimental results): and

    PNG
    media_image6.png
    193
    751
    media_image6.png
    Greyscale

Yuankai is silent in disclosing transmitting, from the centralized estimating system to the intelligent traffic system, traffic density and/or traffic flow data corresponding to the traffic densities and/or the traffic flows for the regions of the roadway network.


    PNG
    media_image7.png
    333
    393
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    264
    399
    media_image8.png
    Greyscale
.
Bautista reads on receiving, a corresponding low-resolution image corresponding to each of the at least one corresponding traffic images (see figure 4), but not at a centralized estimating system from each traffic camera; 


    PNG
    media_image9.png
    244
    391
    media_image9.png
    Greyscale

training an artificial neural network based density estimation algorithm using training annotated images (see figure 1), wherein the ANN-based density estimation algorithm is configured, when trained, to process one or more input images to automatically determine a traffic density and/or traffic flow for traffic present in the input images (see Results and Analysis, CNN for classifying vehicle type not traffic flow, CNN requires annotated images divided into training and testing sets), but not at the centralized estimating system and does not classify traffic flow or traffic density

    PNG
    media_image10.png
    160
    404
    media_image10.png
    Greyscale


Bautista is silent in disclosing automatically estimating, at the centralized estimating system, traffic density and/or traffic flow in the corresponding region of the roadway network using the corresponding low-resolution image(s), the estimating in each corresponding region comprising: training an artificial neural network (ANN)-based density estimation algorithm using training annotated images, wherein the ANN-based density estimation algorithm is configured, when trained, to process one or more input images to automatically determine a traffic density and/or traffic flow for traffic present in the input image(s).

Algiriyage “Traffic Flow Estimation based on Deep Learning for Emergency Traffic Management using CCTV Images” discloses a method of providing traffic density and/or traffic flow data to an intelligent traffic system, wherein the traffic density and/or traffic flow data is for a plurality of regions of a roadway network, each region having associated therewith a traffic camera that captures at least one corresponding traffic image of the corresponding region (see figure 4, the deep learning model count the number of vehicles), the method comprising:
receiving a corresponding low-resolution image corresponding to each of the at least one corresponding traffic images (see dataset section), but not at a centralized estimating system from each traffic camera:

    PNG
    media_image11.png
    66
    813
    media_image11.png
    Greyscale
;
automatically estimating traffic density and/or traffic flow in the corresponding region of the roadway network using the corresponding low-resolution images (), but not at the centralized estimating system: 

    PNG
    media_image12.png
    495
    907
    media_image12.png
    Greyscale

the estimating in each corresponding region comprising: 
training an artificial neural network, ANN, based density estimation algorithm using training annotated images, wherein the ANN-based density estimation algorithm is configured, when trained, to process one or more input images to automatically determine a traffic density and/or traffic flow for traffic present in the input images (see figure 2, the annotated images are image labeled with bounding boxes, see below); and

    PNG
    media_image13.png
    217
    815
    media_image13.png
    Greyscale

following the training of the ANN-based density estimation algorithm, causing the ANN-based density estimation algorithm to process the corresponding low-resolution images for each of the regions to determine the traffic density and/or traffic flow for the corresponding region (see figure 10 and figure 11, the count of the number of vehicle is read as the traffic flow): 

    PNG
    media_image14.png
    408
    804
    media_image14.png
    Greyscale
.

Algiriyage is silent in disclosing transmitting, from the centralized estimating system to the intelligent traffic system, traffic density and/or traffic flow data corresponding to the traffic densities and/or the traffic flows for the regions of the roadway network.

The examiner found issued parent application, application 16500092 to US 10733876, to have very similar claim language to the claims of the current application. However Double Patenting rejection is not necessitated because of the following: parent issued application, independent claims does not recite “at a centralized estimating system from each traffic camera” and parent issued application, does not include low resolution images. The current application’s claim language lump the above language within a limitation (see underlined portion): 
receiving, at a centralized estimating system from each traffic camera, a corresponding low-resolution image corresponding to each of the at least one corresponding traffic images;
automatically estimating, at the centralized estimating system, traffic density and/or traffic flow in the corresponding region of the roadway network using the corresponding low-resolution image(s), the estimating in each corresponding region comprising: training an artificial neural network (ANN)-based density estimation algorithm using training annotated images, wherein the ANN-based density estimation algorithm is configured, when trained, to process one or more input images to automatically determine a traffic density and/or traffic flow for traffic present in the input image(s); and
following the training of the ANN-based density estimation algorithm, causing the ANN-based density estimation algorithm to process the corresponding low-resolution image(s) for each of the regions to determine the traffic density and/or traffic flow for the corresponding region; and
from the centralized estimating system to the intelligent traffic system, traffic density and/or traffic flow data corresponding to the traffic densities and/or the traffic flows for the regions of the roadway network.
If we were to find reference(s) with “centralized estimating system from each traffic camera” and “low resolution images” and combine reference(s) to the claims of the current application, it would result in piece mealing.

Algiriyage, Bautista, Yuankai and Arinaldi, taken alone on in combination with each other, are silent in disclosing all the limitations of claims 1 and 17. For all the reasons above all claims are found allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/27/21